DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the interview with Applicant’s representative Ms. Pingping Wang conducted on 4 November 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Pingping Wang on 4 November 2021.
The application has been amended as follows: 
The application is amended to include the contents of the supplemental amendment to the specification filed on 22 January 2019. However, the placement of the heading “Background” has been corrected.
Specification
On page 1, after the title, please add the following text: 
Cross Reference to Related Applications
This application is the National Stage of International Application PCT/IB2016/001135 filed July 22, 2016, which published as WO 2018/015777 on January 25, 2018. These applications are incorporated herein by reference in their entirety. 

Field of the Invention

On page 1, after line 17, please add the following text: 
Background

On page 2, after line 19, please add the following text: 
Summary

On page 4, after line 19, please add the following text: 
Brief Description of the Drawings

On page 5, after line 2, please add the following text: 
Detailed Description

Reasons for Allowance
Claims 1-4, 6-7, 9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are the same as those presented in the Notice of Allowance filed on 1 October 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772